PER CURIAM.
In this Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967) appeal, appellant challenges the voluntariness of his plea and the legality of his sentence.' The State concedes, and we agree, that appellant’s sentence on Count III of Circuit Court Case No. 96-07392 is an illegal sentence. Accordingly, we reverse and remand for re-sentencing as to Count III of Circuit Court Case No. 96-07392 and direct the court to impose the sixty-month sentence originally imposed for that count.
Reversed and remanded for the above-described resentencing on Count III of Circuit Court Case No. 96-07392. The trial court order is otherwise affirmed.
PARKER, C.J., and CAMPBELL, J., and QUINCE, PEGGY A., Associate Judge, Concur.